Citation Nr: 0000037	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  96-13 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 decision by the VA RO Committee 
on Waivers and Compromises (Committee), which denied a waiver 
of recovery of loan guaranty indebtedness due to a finding 
that the veteran's actions leading to the default constituted 
bad faith.  A personal hearing was held before a member of 
the Board in April 1997.  In a July 1997 decision, the Board 
determined that the veteran's claim was not barred by bad 
faith, fraud, or misrepresentation, and remanded the case to 
the RO for further evidentiary development and consideration 
of whether recovery of the debt should be waived under the 
standard of equity and good conscience.  In November 1998, 
the RO denied the waiver claim under such standard, and the 
case was subsequently returned to the Board.


FINDINGS OF FACT

1.  In November 1982, the veteran obtained a loan, guaranteed 
by the VA, for the purchase of a house in Tampa, Florida.

2.  She defaulted on the loan in August 1991.

3.  A foreclosure sale took place in August 1992, and 
resulted in proceeds less than the outstanding principal, 
interest, and foreclosure costs, and the resulting loan 
guaranty debt ($21,048.91, plus interest) was charged to the 
veteran.

4.  Fault on the part of the veteran was a significant factor 
in the creation of the debt, and there was no VA fault.

5.  Repayment of the debt would not cause undue financial 
hardship to the veteran and her family.

6.  Recovery of the debt would not defeat the purpose for 
which benefits were intended.

7.  Failure to make restitution would result in unfair gain 
to the veteran.

8.  There are no other factors which would make recovery of 
the debt inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991 & Supp. 1999); 38 C.F.R. § 1.964 (1999).

2.  The recovery of the loan guaranty indebtedness of 
$21,048.91, plus interest, is not against equity and good 
conscience, and therefore recovery may not be waived.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.964, 
1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 15, 1969 to 
August 31, 1991, when she retired.  During service, she 
applied for a home mortgage loan in the amount of $58,700 
which was guaranteed by the VA.  The application was 
approved, and in November 1982, she purchased a house in 
Tampa, Florida for a price of $60,240.  The mortgage note 
(signed by the veteran) indicates that her monthly payment 
would be $465 in the first year, $499 in the second year, 
$537 in the third year, $577 in the fourth year, $620 in the 
fifth year, and $667 every year thereafter.

On October 15, 1991, the mortgage holder issued a notice of 
default, notifying the VA that monthly mortgage payments had 
not been made since August 1, 1991.  The notice of default 
indicates the veteran lived in New York, and the property in 
Florida was occupied by tenants.  The notice of default shows 
the holder contacted the veteran regarding the default, and 
was told by her that payment had not been made due to pending 
sale of the property.  The holder stated it was unable to 
obtain a promise of payment from the veteran, and would 
continue attempts to cure the default for 30 days.  On 
October 26, 1991, the mortgage holder issued a notice of 
intention to foreclose, stating the reasons for foreclosure 
were the same as those in the notice of default.

A March 1992 VA refunding/equity review worksheet indicates 
it was thought the veteran had not demonstrated a willingness 
to cooperate with the VA and the servicer (mortgage holder) 
to reinstate the loan.  Later in March 1992, the RO sent the 
veteran a notice that the mortgage holder was taking action 
to foreclose her home loan, and that she needed to take 
certain actions in order to avoid foreclosure and subsequent 
indebtedness to the VA.

A June 1992 liquidation appraisal indicates the property was 
vacant and secure, and that its value had decreased due to 
market depreciation.  The current "as is" value of the 
property was listed as $49,000, and the estimated cost of 
repairs was $8300.

In July 1992, a foreclosure decree was issued.  A foreclosure 
sale on the property took place in August 1992, the mortgage 
holder was the successful bidder, and thereafter title to the 
property was conveyed to the VA.

In May 1993, the VA paid the mortgage holder's loan guaranty 
claim.  The related loss to the government initially was 
calculated as $27,498.91 and it (along with accrued interest) 
was charged as a debt to the veteran.  The veteran was 
notified of this debt by a letter dated in June 1993.

In July 1993, the veteran filed a claim for waiver of 
recovery of loan guaranty indebtedness.  She said that she 
tried to sell the property for three years but did not 
receive any offers, and that the mortgage company was unfair 
because her principal did not decrease after ten years of 
payment.  By a statement dated in August 1993, she stated 
that she lived on her military retirement income.

In August 1993, the RO received an undated and unsigned 
financial status report from the veteran, in which she 
related that she was unemployed.  She reported total monthly 
expenses of approximately $1280, including $563 per month for 
installment contracts and other debts.  She reported unpaid 
balances on credit cards and bank and department store loans 
totaling approximately $7275, a student loan with an unpaid 
balance of $2161, a VA loan for school supplies with an 
unpaid balance of $660, and monthly payments for car and life 
insurance totaling $230.  She stated that she had 
approximately $1300 in a bank account, approximately $40 on 
hand, approximately $700 in U.S. savings bonds, approximately 
$1500 worth of household goods, and a 1984 automobile worth 
approximately $3000. 

Documents on file, including a January 1994 form on Advice 
Regarding Indebtedness of Obligors on Guaranteed or Insured 
Loans (Amended) (VA Form 26-1833), indicate that, based on 
analysis after sale of the property by the VA, the amount of 
the veteran's loan guaranty debt was adjusted (reduced) to 
reflect a principal amount of $21,048.91.  Other documents on 
file show that the veteran has made some payments on the debt 
by means of withholding part of her VA compensation.

By a statement dated in July 1994, the veteran said that 
after her retirement from military service, her income was 
considerably reduced, causing her to stop payments on her 
mortgage.  She said she made numerous contacts with the 
"loan guaranty people in Florida."  She stated that she 
requested financing, but such was refused due to her 
retirement.  She said that her only income was $1431 per 
month in military retirement pay, and she could not afford to 
repay the indebtedness.

At an April 1997 Travel Board hearing, the veteran testified 
that she lived on the property for one year while she was 
stationed in Florida, and then rented the property after she 
was transferred to Hawaii (she was later transferred to New 
York, where she resided at retirement and currently).  She 
stated she made her loan payments during service, and then 
stopped making them when she retired from service in 1991 and 
could not find employment.  She said she thought she stopped 
making payments in 1992.  She said that at the time, she had 
a daughter in school, was separated from her husband, and 
received no child support.  She said she remained in New York 
because her daughter was in high school there, and she wanted 
her to graduate from that school.  The veteran said she made 
the payments as long as she was able.  She said she rented 
the property for approximately 2 years, and put the rental 
proceeds toward payment of the loan.  She stated that her 
mortgage payment was $400 in the first year, and it kept 
rising each year, and that she did not understand that her 
monthly payments would increase when she signed her mortgage 
note.  She said she notified the mortgage holder she could no 
longer afford to make the loan payments and requested 
refinancing.  She said the person she spoke with there told 
her she had no reason to retire from the military, and that 
there was nothing the holder could do to help her.  

The veteran testified that she tried to sell the property for 
about two years, but the efforts were unsuccessful.  She said 
she contacted the real estate broker on a monthly basis and 
went to Florida to make sure the property was still up for 
sale in September 1991.  She stated that she also arranged 
for a neighbor, who worked for another real estate agency, to 
help try to sell the property.  She said she thought her 
tenants would buy the property, but they were an elderly 
couple and one moved to a nursing home due to Alzheimer's 
Disease and the other went to live with his family.  She said 
she received letters and telephone calls regarding the 
default, and said she responded by saying she did not have 
enough money to repay the loan.  She said she made an 
arrangement to have $150 taken out of her VA disability 
benefits each month to repay the debt, and said these monthly 
payments have been withheld since 1994.  She said she was 
currently employed, but that her current job might end in two 
years if the contract were not renewed.  She said she had 
reconciled with her husband, that he was employed, and they 
were now living together.  She asserted that a waiver should 
be granted as she tried to keep up with her mortgage 
payments, she attempted to sell the house, and it would hurt 
her family financially to repay the debt.

In a July 1997 decision, the Board determined that the 
veteran's claim was not barred by bad faith, fraud, or 
misrepresentation, and remanded the case to the RO to obtain 
a current financial status report from the veteran, and for 
the RO to readjudicate the claim under the standard of equity 
and good conscience.

The veteran submitted a financial status report, dated in 
November 1997, in which she related that she was married and 
that both she and her husband were employed.  No dependent 
children were reported.  She stated that she had been 
employed by her current employer since December 1995, and had 
held her current position as a database manager since October 
1997.  She said her average monthly gross salary was $1953, 
and her net take home pay was $972 (with deductions for 
income tax, retirement, and social security).  She reported 
monthly military retirement income of $325, and monthly VA 
disability compensation of $694.  Her total monthly net 
income was reported as $1991.  She said her husband's average 
monthly gross salary was $2254, and his net take home pay 
(and total monthly net income) was $1220 (with deductions for 
income tax, retirement, social security, and insurance).  The 
combined monthly net income for the couple was $3211, and the 
veteran reported their total monthly expenses were $2932, 
leaving a surplus of $279.  The reported monthly expenses 
including $372 for rent or mortgage, $400 for food, $350 for 
utilities and heat, $100 for the telephone, $120 for gas, 
$157 for insurance, $30 for cable, $20 for garbage pickup, 
and monthly payments on installment contracts and other debts 
totaling $1383.  She said she had $2500 in a bank account, 
$600 in U.S. savings bonds, $2240 in stocks, real estate 
worth $40,000, a 1997 automobile worth $17,000, a 1992 truck 
worth $10,000, and $3000 worth of trailers, boats, and 
campers, for a total of $75,340 in assets.  She denied any 
other assets.  She reported a total of $39,189 in unpaid 
balances for credit cards, department store loans, bank 
loans, and credit union loans.  She said that the credit card 
loans were used for personal goods, one bank loan was to 
consolidate bills, another bank loan was used to buy a 
camper, and the credit union loans were used to purchase 
vehicles and consolidate debts.  

In a July 1999 written presentation, the veteran's 
representative asserted that the veteran was not at fault in 
the creation of the debt, since at the time of the default 
she was unable to afford her mortgage payments after 
retirement from military service, she tried to rent the house 
to meet her mortgage payments, she was trying to support a 
school-age child, and she was unable to sell the house or 
refinance her mortgage.  The veteran's representative said 
that repayment of the debt would create financial hardship 
for the veteran.

II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a). That is, the claim is plausible.  
Moreover, all relevant facts have been properly developed.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

The law and regulations authorize a waiver of loan guaranty 
indebtedness from an appellant where both of the following 
factors are found to exist:  (1) After default, there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  However, a finding of fraud, misrepresentation, 
or bad faith on the part of the veteran precludes 
consideration of waiver of recovery of the debt.  38 U.S.C.A. 
§ 5302(b), (c); 38 C.F.R. §§ 1.964(a), 1.965(b).

In its July 1997 decision, the Board concluded that the 
veteran's claim is not barred by bad faith, fraud, or 
misrepresentation.  Therefore, waiver of recovery of the loan 
guaranty indebtedness is not precluded by law.  Nevertheless, 
before the recovery of this indebtedness from the veteran can 
be waived, it must also be shown that it would be against 
equity and good conscience to require her to repay her debt 
to the government.  If that is accomplished, waiver is 
permitted under 38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.964(a), 
1.965(a).  The standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 
C.F.R. § 1.965(a).  This regulation sets forth the various 
elements to be considered in reaching such determination.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government and, in 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) the fault of the debtor, (2) balancing of 
fault between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) the defeat of the purpose of 
any existing benefit, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
her detriment in reliance upon a granted VA benefit. 38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Kaplan v. Brown, 9 
Vet. App. 116 (1996).  In evaluating whether equity and good 
conscience necessitates a favorable waiver decision, the 
Board must consider all of the specific enumerated elements.  
However, the issues of fault, unjust enrichment, and undue 
financial hardship are the most significant factors 
applicable to the case presently on appeal.

The fault of the debtor is defined to be where actions of the 
debtor contribute to creation of the debt.  38 C.F.R. § 
1.965(a)(1).  So defined, the concept of fault does not mean 
bad faith or fraud and does not contemplate any act of moral 
wrongdoing.  Simply stated, any action or inaction of the 
debtor which contributes to the creation of the debt 
constitutes fault of the debtor.  

In reviewing the record, the Board observes that the veteran 
has stated that she was initially unable to obtain a job 
after retiring from military service, and was unable to sell 
the house.  When the veteran signed her mortgage note in 
1982, she acknowledged that her mortgage payments would 
increase each year until the 6th year of repayment.  Her 
statements and testimony show that she moved to New York 
during her period of active duty and rented the house to 
tenants, and used the rent to pay her mortgage until the 
tenants moved out.  She has stated that she tried to sell the 
house for two or three years prior to her default, but there 
is no objective evidence of this on file.  She has said that 
she did not know her monthly payments would increase in the 
first five years, and that she stopped paying her mortgage 
due to a decrease in income after she retired from the 
military.  In an October 1991 notice of default, the mortgage 
holder indicated that the veteran had not made mortgage 
payments since August 1, 1991, that she said a sale of the 
property was pending, and that the holder had not been able 
to obtain a promise of payment from the veteran.  The veteran 
has stated that she asked the holder to refinance the 
mortgage but was refused due to her low income level, but 
there is no other evidence of an attempt to refinance.  A 
March 1992 VA refunding/equity review worksheet indicates it 
was thought the veteran had not demonstrated a willingness to 
cooperate with the VA and the mortgage holder to reinstate 
the loan.  Later in March 1992, the RO sent the veteran a 
notice that the mortgage holder was taking action to 
foreclose her home loan, and that she needed to take certain 
actions in order to avoid foreclosure and subsequent 
indebtedness to the VA.  The veteran did not reply to this 
letter and did not take action to avoid foreclosure.  As the 
veteran knew of her financial obligations under the mortgage 
when she signed the mortgage note, as she stopped making her 
mortgage payments after August 1991 (immediately after 
retirement) when she knew she was retiring and knew she had 
continuing mortgage payments, and as she did not take any 
actions to avoid foreclosure, fault on the part of the 
veteran is evident in the creation of the overpayment.  38 
C.F.R. § 1.965(a)(1). 

Another element of equity and good conscience is fault on the 
part of the VA.  There is no indication of fault on the part 
of the VA in the creation of this debt, as the debt was 
caused solely by the veteran's cessation of mortgage 
payments, and as the VA advised her of the actions necessary 
to avoid foreclosure.  The Board finds there is no fault on 
the part of the VA in this case.  38 C.F.R. § 1.965(a)(2).

As to the element of undue hardship, such involves whether 
collection of the debt would deprive the veteran and her 
family of the necessities of life.  38 C.F.R. § 1.965(a)(3)  
The Board notes that in late 1997 the veteran reported that 
her marital net monthly income exceeded her marital monthly 
expenses by approximately $279.  However, more than $1300 of 
their monthly expenses consisted of payments on credit cards, 
department store loans, bank loans, and credit union loans, 
and when these loans are paid she could use some of that 
money to repay her debt to the VA.  Indeed, even now the 
veteran is repaying her debt to the VA by means of deductions 
from her disability compensation, and in doing so she and her 
husband have not been deprived of the necessities of life.  
The veteran reported significant assets with a value of 
approximately $75,000.  Some of these assets include items 
which are not necessities of life, such as a recently 
purchased camper and an expensive new car.  Logic dictates 
that if the veteran can afford such luxury items she can 
afford to pay her loan guaranty debt.  The loan guaranty debt 
was in the principal amount of $21,048.91, plus interest, but 
this amount has been further reduced by payments from 
withheld compensation benefits.  With proper budgeting, the 
veteran should be able to repay the debt, over a reasonable 
period of time if necessary, without depriving herself or her 
family of basic necessities.  Accordingly, the Board finds no 
undue financial hardship involved in recovering the 
overpayment in this case.

Another element of the standard of equity and good conscience 
is whether repayment of the debt would defeat the purpose of 
the loan guaranty program.  38 C.F.R. § 1.965(a)(4).  The 
Board finds that recovery of the debt would not defeat the 
purpose of the program.  Another element to be considered is 
unjust enrichment.  38 C.F.R. § 1.965(a)(5).  In this case, 
it is clear that if the veteran did not repay the VA, she 
would realize unfair gain in the amount of the debt.  
Additionally, the Board notes that the veteran has not 
asserted nor is it shown that she changed her position to her 
detriment in reliance upon the VA loan guaranty that she 
received.  38 C.F.R. § 1.965(a)(6).  The record reveals no 
other factors which would make it inequitable for the VA to 
recover the debt.

In view of the foregoing, the Board concludes that recovery 
of the loan guaranty debt in the amount of $21,048.91, plus 
interest, is not against equity and good conscience, and 
therefore recovery may not be waived.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.964, 1.965.


ORDER

Waiver of recovery of loan guaranty indebtedness is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

